DETAILED ACTION

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an inspection unit capable of inspecting, a controller configured to position in claim 23.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 10, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinzimmer et al. (US Pat. No. 6,681,151 B1).
Regarding claim 1, Weinzimmer discloses, a method of verifying whether an inspection unit, capable of inspecting a defect of an inspected body, in an inspection system has a fault, 
the method comprising: providing a verification reference body formed on a frame attached to the inspection system; (See Weinzimmer 12:6-11, “A calibration "test pattern" 502 printed on a plate, card or other surface is located relative to the field of view of the system camera or cameras 150, 152.  In this embodiment, the card is positioned at a predetermined location on the work area 114.”)
positioning the inspection unit over the verification reference body; (See Weinzimmer  12:46-51, “The end robot is commanded by the robot control software to move the workpiece along a defined path into the general area of the target point according to step 602.  At a predetermined location, the workpiece enters the field of view or area of interest of one or more of the system cameras.”)
obtaining image data of the verification reference body through the inspection unit;  (See Weinzimmer 12:51-52, “An image of the workpiece is then acquired by the camera in order to register a fiducial (step 603).”)

and generating a verification result indicating whether the inspection unit has a fault. (See Weinzimmer 14:7-11, “However, if the found location of the workpiece, as determined by the search tool, is sufficiently different from the desired location (e.g. (x, y, .theta., z(scale))_delta.noteq.0), then an adjustment factor (vector quantity) is computed is to compensate for the difference according to step 618.”)

Regarding claim 2, Weinzimmer discloses, the method of claim 1, wherein the verification reference body comprises a flat plate having a flat area capable of indicating a height reference and a gray level, at least two fiducial markers disposed around the flat area, and a height marker disposed around the flat area, (See Weinzimmer 12:6-14, “A calibration "test pattern" 502 printed on a plate, card or other surface is located relative to the field of view of the system camera or cameras 150, 152.  In this embodiment, the card is positioned at a predetermined location on the work area 114. Note that optional reference marks 504 can be provided to the work area to assist in aligning the test pattern 502.  A plurality of fiducials are printed at known intervals (Dy1, Dx1, Dy2, Dx2, etc.) on the test pattern 502.” Where the fiducials are used to measure 
and wherein verifying whether the inspection unit has a fault comprises: 
extracting a movement error of the inspection unit from image data of the at least two fiducial makers; and extracting a height error of the inspection unit from image data of the flat plate or the height marker.  (See Weinzimmer 13:41-45, “The difference between the found fiducial location ((x, y, .theta., z(scale)) found) for the workpiece and the desired fiducial location ((x, y, .theta., z(scale))_desired) is then computed by an appropriate computation software to determine the actual difference ((x, y, .theta., z(scale))_delta), if any (step 610).”)

Regarding claim 7, Weinzimmer discloses, the method of claim 2,wherein extracting a movement error of the inspection unit comprises: detecting the position of the at least two fiducial markers from the image data of the at least two fiducial markers; (See Weinzimmer 12:66-13:6, “Once an image has been positively acquired and selected, the search tool of the machine vision system is prompted to locate the coordinates of the acquired fiducial on the workpiece (step 604).  A measurement of the found coordinates of the fiducial with respect to an internal coordinate system of the search tool is made, and is denoted herein as coordinates (x, y, .theta., z(scale))_found, where location along the z-axis is representative of distance or scale.”)
and verifying whether the inspection unit has a fault by comparing the detected position with a predetermined reference position of the at least two fiducial markers.  (See Weinzimmer 13:41-45, “The difference between the found fiducial 

Regarding claim 8, Weinzimmer discloses, the method of claim 2,wherein extracting a height error of the inspection unit comprises: detecting the height of the height marker using the image data of the flat plate or the height marker; and verifying whether the inspection unit has a fault by comparing the detected height with a predetermined height of the height marker.  (See the rejection of claim 7 as it is equally applicable for claim 8 as well.)


Regarding claim 10, Weinzimmer discloses, the method of claim 1, further comprising correcting a fault of the inspection unit by calibrating the inspection unit based on the verification result. (See Weinzimmer 14:33-39, “Once an adjustment factor has been computed according to step 618, the robot is commanded, via the robot controller, to move the workpiece to the target based upon this adjustment factor (step 620).  The adjusting move of the workpiece can entail a correction implemented during actual movement, or a correction made after the workpiece has come to a stop.”)

Regarding claim 11, Weinzimmer discloses, an inspection apparatus for verifying whether an inspection unit, capable of inspecting a defect of an inspected 

Regarding claim 13, Weinzimmer discloses, the inspection apparatus of claim 11,wherein the flat plate indicates a height reference for verifying an accuracy of the height of the inspection unit. (See Weinzimmer 12:12-14, “A plurality of fiducials are printed at known intervals (Dy1, Dx1, Dy2, Dx2, etc.) on the test pattern 502.” Where the fiducials on the plate are used to measure z - height, and the areas between the fiducials is the flat area on the plate.”)
  
Regarding claim 14, Weinzimmer discloses, the inspection apparatus of claim 11,wherein the at least two fiducial markers indicate at least two positions for verifying an accuracy of movement of the inspection unit. (See Weinzimmer 12:12-14, “A plurality of fiducials are printed at known intervals (Dy1, Dx1, Dy2, Dx2, etc.) on the test pattern 502.” Where the fiducials are used to measure both x,y - position and z – height, and the areas between the fiducials is the flat area on the plate.”)
  
Regarding claim 15, Weinzimmer discloses, the inspection apparatus of claim 11, wherein the height marker indicates a predetermined height for verifying an 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weinzimmer et al. (US Pat. No. 6,681,151 B1) in view of Toth et al. (US Pub. No. 2005/0033528 A1).
Regarding claim 9, Weinzimmer discloses, the method of claim 1, wherein positioning the inspection unit over the verification reference body comprises positioning the inspection unit over the verification reference body, in order to recalibrate the system, but he fails to disclose that recalibration can be done based on defect rate. 
However Toth discloses, based on an inspection defect rate of the inspection unit. (See Toth ¶53, “For example, the recipe may be adjusted when the defect information indicates the defect density is too high or too low, the nuisance defect rate is too high, if a critical defect type is missing, or if a recipe is unstable run to run.  If the recipe requires adjustment, the recipe is adjusted or recalibrated in operation 410 and a next wafer is loaded and aligned for inspection in operation 401.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the recalibration of the system based on defect rate as suggested by Toth to Weinzimmer system recalibration using markers using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to ensure that the system is quickly recalibrated as soon as it detects that there is an problem.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weinzimmer et al. (US Pat. No. 6,681,151 B1) in view of Michael et al. (US Pat. No. 5,825,483). 
Regarding claim 16, Weinzimmer discloses, the inspection apparatus of claim 11, but he fails to disclose the following limitation.
However Michael discloses, wherein the verification reference body is disposed in a concave portion of the frame. (See Michael Fig. 4 where the calibration plate for the middle camera is in a concave position.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the concave calibration plate as suggested by Michael to Weinzimmer’s calibration of a system using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Michael is so that a system camera can focus on individual calibration plates separately.
  
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weinzimmer et al. (US Pat. No. 6,681,151 B1) in view of Michael et al. (US Pat. No. 5,825,483) and in further view of Chen (US Pub. No. 2005/0225665 A1).
Regarding claim 17, Weinzimmer discloses, the inspection apparatus of claim 16, but he fails to disclose the following limitations.
However Chen discloses, further comprising: a cover configured to be capable of opening and closing the verification reference body disposed in the concave portion; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rotating cover as suggested by Chen to Weinzimmer and Michael’s inspection apparatus using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to provide a protective covering for the apparatus when it is not in use.

Regarding claim 18, Weinzimmer and Chen disclose, the inspection apparatus of claim 17, wherein the driving unit comprises a rotating unit configured to rotate the cover to open and close the verification reference body. (See the rejection of claim 17 as it is equally applicable for claim 18 as well.)

Regarding claim 19, Weinzimmer and Chen disclose, the inspection apparatus of claim 17, wherein the driving unit comprises a sliding unit configured to slide the cover to open and close the verification reference body.   (See the rejection of claim 17 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weinzimmer et al. (US Pat. No. 6,681,151 B1) in view of Taniguchi et al. (US Pub. No. 2001/0286001 A1).
Regarding claim 20, Weinzimmer discloses, the inspection apparatus of claim 11, but he fails to disclose the following limitations.
However Taniguchi discloses, further comprising a reflector disposed on the frame to verify whether a light source, configured to generate light, in the inspection unit has a fault.  (See Taniguchi ¶90, “The illumination-system monitoring unit 150 is a sensor circuit measuring the state of illumination light.  In the dark-field defect inspecting apparatus, the inspection subject is irradiated with illumination light, and its scattered light is detected.  Here, scattered light caused by the inspection subject depends on an intensity distribution and a polarization state distribution of the illumination light.  Therefore, the illumination light state is required to be monitored.” 
Further see Taniguchi ¶119-120, “FIG. 6 is a diagram of a chip for monitoring 60 for use in monitoring the illumination system and the detection system. This monitoring chip 60 includes the reference mirror 61 for use in illumination-system monitoring, a diffusion plate 62 for use in generation of a point source of light in detection-system monitoring, and diffraction gratings 63A and 63B for use in generation of diffracted light in detection-system monitoring.”)
.

Claim 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Weinzimmer et al. (US Pat. No. 6,681,151 B1) in view of Taniguchi et al. (US Pub. No. 2001/0286001 A1) and in further view of Tezuka (US Pub. No. 2007/0158636 A1).
Regarding claim 21, Weinzimmer  and Taniguchi disclose, the inspection apparatus of claim 20, but they fails to disclose the following limitations.
However Tezuka discloses, wherein the reflector has a convex curve shape. (See Tezuka ¶23, “In one embodiment, the dark-field optical unit 150 is a Schwarzschild optical system.  The dark field optical unit 150 includes a reflector 152, a concave mirror 154, and a convex mirror 156.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the concave mirror and convex mirror for a dark field system as suggested by Tezuka to Taniguchi’s dark field system using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is because Schwarzschild optical systems offer chromatic correction over broad spectral ranges.

Regarding claim 22, Weinzimmer and Tezuka disclose, the inspection apparatus of claim 20, wherein the reflector has a concave curve shape. (See the rejection of claim 21 as it is equally applicable for claim 22 as well.)

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Weinzimmer et al. (US Pat. No. 6,681,151 B1) in view of Chen (US Pub. No. 2005/0225665 A1).
Regarding claim 23, Weinzimmer discloses, an inspection system comprising: 
an inspection unit capable of inspecting a defect of an inspected body; the inspection apparatus of claim 11; obtain image data of the verification reference body through the inspection unit, verify whether the inspection unit has a fault, and generate a verification result indicating whether the inspection unit has a fault. (See the rejection of claim 1 as it equally applicable for these limitations of claim 23 as well.)
	Weinzimmer discloses the above limitations but he fails to disclose the following limitations. 
However Chen discloses, and a controller configured to position the inspection unit over the verification reference body, (See Chen ¶15, “The shielding apparatus 201 includes a motor 2011, a covering 2012 made of opaque material, and an arbor 2013.  The motor 2011 is electrically connected with the controlling device 20.  One end of the arbor 2013 is rotatably mounted on the motor 2011, and an opposite end of the arbor 2013 is attached to the covering 2012.  In its normal position, the covering 2012 does not cover the image-obtaining device 10.  However, when the motor 2011 is activated, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rotating cover as suggested by Chen to Weinzimmer’s inspection apparatus using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to provide a protective covering for the apparatus when it is not in use.

Regarding claim 25, Weinzimmer and Chen disclose, the inspection system of claim 23, wherein the controller is configured to correct a fault of the inspection unit by calibrating the inspection unit based on the verification result.  (See the rejection of claim 10 as it is equally applicable for claim 25 as well.)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Weinzimmer et al. (US Pat. No. 6,681,151 B1) in view of Chen (US Pub. No. 2005/0225665 A1) and in further view of in view of Toth et al. (US Pub. No. 2005/0033528 A1).
Regarding claim 24, Weinzimmer, Chen, and Toth disclose, the inspection system of claim 23, wherein the controller is configured to position the inspection unit over the verification reference body based on an inspection defect rate of the inspected body by the inspection unit.  (See the rejection of claim 9 as it is equally applicable for claim 24 as well.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.